DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 8 the comma after “anti-drip agent” should instead be a semicolon.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  in lines 1-2 “a phosphorous-containing” should instead be --the phosphorous-containing--.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  in line 3, “hexainetaphosphoric” appears to be a typographical error.  Appropriate correction is required.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over van de Grampel et al. (US PGPub 2013/0131241). 
	Regarding claims 1-2 and 8, van de Grampel teaches flame retardant thermoplastic polycarbonate compositions comprising (A) from about 30 to 95 wt% of at 
	van de Grampel further teaches that (B) is preferably potassium perfluorobutane sulfonate ([0073]-[0074]), that (E) is preferably a phosphorous-derived acid stabilizer([0013];[0077]), that as a further additive an anti-drip agent is present from about 0.01 to about 5 wt% ([0097]), and that colorants may optionally also be present ([0103]).
	van de Grampel teaches that the about 0.05-1 wt% (B) is a component containing fluorine, the about 0.005-0.4 wt% (E) is a component that may contain fluorine, and the about 0.01-5 wt% anti-drip agent is preferably a fluoropolymer and as such also a component containing fluorine. While van de Grampel does not specifically teach the fluorine content of the composition, the combination of the ranges of the fluorine-containing components (B), (E), and the anti-drip agents substantially overlaps with and renders taught the claimed 0.1 to 0.52 wt% fluorine content. Alternatively, the ranges of the components as noted substantially overlap with and render obvious the claimed fluorine content as preferred component (B) contains fluorine, as component (E) may contain fluorine and selection of such components are taught as suitable and therefore would have been obvious to one of ordinary skill, and as the anti-drip 
	Regarding claim 3, van de Grampel teaches the composition as set forth above and further teaches the acid stabilizer (E) is selected from phosphoric acid, phosphorous acid, hypophosphorous acid, hypophosphoric acid, phosphiic acid, phosphonic acid, metaphosphoric acid, hexametaphosphoric acid, thiophosphoric acid, fluorophosphoric acid, difluorophosphoric acid, fluorophosphorous acid, difluorophosphorous acid, fluorohypophosphorous acid, fluorohypophosphoric  acid, and combinations thereof ([0077]).
	Regarding claim 4, van de Grampel teaches the composition as set forth above and further teaches combinations of the flame retardant (B) sulfonate may be present, wherein additional flame retardant compounds include potassium diphenylsulfon-3-sulfonate or sodium toluene sulfonate ([0014]; [0073]-[0074]; examples). 
	Regarding claims 5-6, van de Grampel teaches the composition as set forth above and further teaches the polycarbonate polymer (A) may be a bisphenol-A homopolymer and preferably has an Mw of about 15,000 to 35,000 Da ([0022]; [0072]; see Mw at [0156] PC-1, PC-2, PC-3 and PC-4) and exemplifies a polycarbonate-polysiloxane copolymer (F) of Mw 26,000-34,000 (see [0156]) (instant claim 6). 
van de Grampel also teaches the polycarbonate polymer (A) may be a blend of two or more polycarbonate polymers having different Mw values ([0022]; [0078]). van de Grampel exemplifies a blend of a BPA polycarbonate homopolymer of Mw 27,000-33,000 (PC-1) and a BPA polycarbonate homopolymer of Mw 20,000-25,000 (PC-2) (instant claim 6).
Regarding claim 7, van de Grampel teaches the composition as set forth above and further teaches the anti-drip agents include fibril and non-fibril forming fluoropolymers of polytetrafluoroethylene, teaches SAN encapsulated PTFE, and teaches inorganic anti-drip agents of silica, quartz, aluminum silicate, mica, aluminum hydroxide, calcium carbonate, etc. ([0097]).
Regarding claim 10, van de Grampel teaches the composition as set forth above and further teaches the copolymer (F) in present such that the composition contains up to about 3.5 wt% siloxane ([0095]).
Regarding claims 11-17, van de Grampel teaches the composition as set forth in claims 1-2 above and further teaches molded articles formed from the thermoplastic composition can attain a UL94 flame out time for 10 bars of less than 55 seconds ([0021]) and attain a UL94 V0 at thicknesses of 1.0 mm, 0.8mm and 1.2 mm ([0009]; [0029]; [0031]-[0032]; [0084]). van de Grampel does not specifically test at 1.5 mm. However, van de Grampel teaches the claimed composition comprising the claimed components, present in the claimed amounts. It is noted that chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
Regarding claim 18, van de Grampel teaches the composition as set forth above and further teaches the composition will have an MVR of about 4 to about 25 cc/10min measured per ISO 1133 at 300°C and a 1.2kg load ([0023]), and a notched Izod impact strength of from about 5 to about 25 kJ/m2 measured per ISO 180 at room temperature and a thickness of 3 mm ([0020]).
Regarding claims 19-20, van de Grampel teaches the composition as set forth above and further teaches molded, shaped or formed articles ([0104]).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over van de Grampel et al. (US PGPub 2013/0131241) as set forth in claim 1 above and/or as unpatentable over van de Grampel as set forth in claim 1 and further in view of Hoover et al (US PGPub 2017/0166742).
van de Grampel teaches the composition as set forth in claim 1 above and further exemplifies a glass fiber that is non-bonding (examples [0156]). van de Grampel does not specifically teach the non-bonding coating as a polyolefin coating. However, as van de Grampel teaches selecting from non-bonding glass fibers obtained from commercial sources, it would have been obvious to one of ordinary skill in the art to select from commercially available glass fibers and arrive at the instant invention with a reasonable expectation of success. 
Alternatively, Hoover teaches glass fiber reinforced polycarbonate compositions, wherein the glass fibers are non-bonding or bonding, and the bonding properties of the glass fibers is modulated by coating with epoxy, polyvinyl acetate, polyesters, starch, . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-20 of copending Application No. 16/665,614 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant and copending are directed to substantially similar thermoplastic polycarbonate compositions comprising substantially the same combination of components, present in substantially the same amounts and having substantially the same resultant properties. The copending Application is silent as to the fluorine content of the composition, however as the instant and copending claims recite substantially similar components, identities thereof, and amounts thereof, and recites no fluorine containing components that would result in a fluorine content outside that claimed, the fluorine content of the resultant copending composition must necessarily be substantially the same. 
Further, a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANE L STANLEY/           Primary Examiner, Art Unit 1767